DISMISS and Opinion Filed November 5, 2018




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00334-CV

                              TONY GREEN, Appellant
                                      V.
                        RELIABLE CHEVROLET II, LLC, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-13832

                             MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Bridges
       Before the Court is the parties’ agreed motion to dismiss the appeal. The parties no longer

wish to prosecute this appeal. Accordingly, we grant the parties’ motion and dismiss the appeal

with prejudice. See TEX. R. APP. P. 42.1(a)(2).




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




180334F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 TONY GREEN, Appellant                            On Appeal from the 162nd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00334-CV        V.                     Trial Court Cause No. DC-16-13832.
                                                  Opinion delivered by Justice Bridges.
 RELIABLE CHEVROLET II, LLC,                      Justices Francis and Lang-Miers
 Appellee                                         participating.

     In accordance with this Court’s opinion of this date, the appeal is DISMISSED WITH
PREJUDICE.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered November 5, 2018.




                                            –2–